Judgment of the County Court of Nassau county reversed upon the law and the facts, with costs, and complaint dismissed, with costs. The evidence demonstrates that plaintiffs, as brokers, were not the procuring cause of effecting the sale. They are not entitled to recover, “even though, to some extent, the seller might justly be said to have availed himself of the fruits of the broker’s labor.” (Sibbald v. Bethlehem Iron Company, 83 N. Y. 378.) The plaintiffs failed in their duty, as brokers, of bringing the seller and the buyer to terms. (Gallagher v. Dullea, 199 App. Div. 119.) That plaintiffs may have been the first to call the buyer’s attention to the property is of no importance. (Loewenthal v. Klein, 159 App. Div. 334.) Plaintiffs’ duty consisted “ not alone of directing the purchaser’s attention to the property, but of effecting the sale.” (Haase v. Ullman, 148 App. Div. 40.) In view of this decision, the appeal from the order denying defendant’s motion for a new trial is dismissed. Lazansky, P. J., Kapper, Hagarty, Seudder and Tompkins, JJ., concur.